Citation Nr: 1226197	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acute Myelomonocytic leukemia (AML), to include as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for AML.  In August 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript of the hearing is in the claims folder.  In October 2011, the Board requested an opinion from an independent medical expert.  That opinion was received in February 2012.  In accordance with the provisions of 38 C.F.R. § 20.903 (2011), by letter dated March 2012, the Board provided a copy of the opinion to the Veteran, and he was given 60 days to respond.  His representative provided written argument to the Board in April 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

AML was initially demonstrated many years after service, and the most competent and probative evidence fails to establish it is related to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

AML was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated March 2008, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, opinions from private and VA physicians, an opinion from an independent medical expert, and the testimony of the Veteran and his spouse at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Various opinions regarding the etiology of the Veteran's AML have been obtained.  The VA-obtained opinions have been rendered by medical professionals and a factual foundation for the conclusions that were reached has been set forth.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and carcinoma becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for AML.  He maintains he was exposed to Agent Orange in service.  He points out that a VA physician determined his AML was related to his exposure to Agent Orange.  During the hearing before the undersigned, the Veteran's wife, a licensed practical nurse, concurred that the Veteran's AML is due to Agent Orange.  

The National Personnel Records Center confirmed that the Veteran served in Vietnam.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  A VA pathology report dated February 2008 reflects a diagnosis of acute myeloid leukemia.  The Veteran was admitted to a private hospital in February 2008.  It was reported he had presented to his primary care physician at the VA the previous month for complaints of shortness of breath, fatigue and decreased concentration.  Routine blood work revealed low hemoglobin and blast cells in his peripheral blood cells, which was confirmed with a bone marrow biopsy.  He was admitted to begin induction chemotherapy.  The pertinent diagnosis was AML.

A September 2008 addendum written by a VA physician, who was the Chief, hematology/oncology, noted the Veteran had AML.  She indicated that Agent Orange "as likely as not related.  Not listed as one of the accepted at this time malignancies associated" with exposure to Agent Orange.

In a statement dated May 2009, J.N. Butera, M.D., reported the Veteran was diagnosed with AML.  He added that Agent Orange had been linked to certain leukemias among veterans.  He requested the VA take this into account.

In March 2010, K.B. Miller, M.D., the Associate Chief, Hematology/Oncology at Tufts Medical Center related he was following the Veteran.  He noted the Veteran was diagnosed in February 2008, and had received treatment including chemotherapy and a bone marrow transplant.  Dr. Miller added that dioxin is a known carcinogen.  He observed that studies in the long-term follow-up of individuals exposed to dioxin had demonstrated an increase in the risk for the development of hematological neoplasms, including AML.  He pointed out that since dioxin had a long tissue half life, the late occurrence of the development of hematologic malignancies is not unexpected.  He listed the mechanisms that have been repeatedly shown to be implicated in the pathogeneses of acute myeloblastic leukemia.  He believed the Veteran's exposure to dioxin contributed to his development of his acute leukemia. 

The evidence against the Veteran's claim includes the service treatment records and the following post-service medical findings of record.  

A chromosome analysis for the VA in February 2008 showed "46, XY, inv (16)..."

Following a request for an opinion, the VA Director, Environmental Agents Service noted the Veteran was diagnosed with AML in 2008.  He acknowledged opinions from physicians to the effect that the Veteran's exposure to Agent Orange was the likely cause of his disease.  The physician noted that AML is the most common form of acute leukemia and added that risk factors include high doses of ionizing radiation, occupational exposure to benzene and exposure to some medications used in cancer chemotherapy.  He also stated that tobacco use is thought to account for about 20 percent of all AML cases.  The VA doctor summarized the Institute of Medicine (IOM) review, Veterans and Agent Orange, Update 2008, and noted it thoroughly reviewed all previous IOM reports and new research on the association between leukemia and exposure to Agent Orange.  It was concluded that there was inadequate or insufficient evidence to determine whether there is an association between Agent Orange and leukemias in general (with the exception made for the leukemia sub-types of chronic B-cell leukemias).  Thus he concluded it was unlikely that the Veteran's AML resulted from his exposure to Agent Orange.

As noted above, the Board obtained an opinion from an independent medical expert.  In February 2012, the independent medical expert noted the Veteran's AML was associated with an inversion of chromosome 16, that is, inv(16).  He stated the medical literature was particularly devoid relating AML risk to Agent Orange.  He observed that the inv(16) rearrangement is a relatively good prognostic form of AML, which was more common in younger individuals.  He stated that dioxin, a component of Agent Orange, is a known carcinogen.  Like radiation, exposure carries the risk of genetic mutation, which increases with dose and duration of exposure.  He further noted the Veteran had other risk factors, such as smoking, which has been implicated as a risk factor for AML.  The physician also indicated the Veteran had work exposure to petroleum products, another risk factor for AML, although the nature of the compounds was not clear from the medical record.  The physician stated there was no specific genetic signature that unambiguously identified a cancer as dioxin (Agent Orange) related.  Thus, given the lack of evidence implication Agent Orange/dioxin in AML, the presence of other contributing risk factors, and the prolonged period between exposure and the development of disease, he could not conclude that the Veteran's exposure was a causative factor, especially to the degree it conferred a 50 percent or greater risk.

The Board points out that the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that AML was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges it is attributable to his exposure to Agent Orange, and there are two medical opinions supporting his claim.

Dr. Butera merely stated Agent Orange was linked to some leukemias and that the Veteran had AML.  He did not provide a rationale for his opinion, nor did he specifically assert that the Veteran's AML was due to Agent Orange exposure.  

The Board acknowledges the opinion of Dr. Miller.  He noted the mechanisms that have been repeatedly shown to be implicated in the pathogeneses of acute myeloblastic leukemia, and concluded the Veteran's exposure to dioxin contributed to his development of his acute leukemia.  He did not, however, provide any study suggesting such a relationship.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinions of the VA Director, Environmental Agents Service and the independent medical expert to be entitled to the greatest probative weight.

In this regard, the Board points out the comprehensive review of literature by the IOM found inadequate or insufficient evidence to determine whether there is an association between Agent Orange and leukemias, other than the exceptions of the chronic B-cell leukemias.  Moreover, the independent medical expert pointed out the Veteran's smoking was a risk factor and reinforced the finding that the medical literature did not link AML to exposure to Agent Orange.  Accordingly, the Board attaches greater probative value to the opinion of the independent medical expert.  

The Board concludes, therefore, that the most probative evidence fails to establish that the Veteran's AML is associated with his exposure to Agent Orange.  The Board finds, therefore, that the preponderance of the evidence is against the claim for service connection for AML, to include as due to exposure to Agent Orange.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for AML, to include as due to exposure to Agent Orange, is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


